DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1-7, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2010/0084728) in view of Nystrom et al (US 2015/0229851).
4. 	As to claim 1, Yamada discloses (fig. 2) an imaging sensor (20), comprising: an array of light-detecting elements (22), wherein each light-detecting element (22) in the array of lightdetecting elements (22) is arranged in the imaging sensor (20) so as to detect a respective wavelength interval (red, green, blue wavelengths), wherein the respective wavelength interval (red, green, blue wavelengths) differs for different light-detecting elements (22), (paragraphs [0073], [0074], [0077]); and a pattern (38a, 38b, 38c) arranged on the array of light-detecting elements (22), wherein the pattern (38a, 38b, 38c) defines a plurality of transparent areas (aR, aG, aB), each transparent area (aR, aG, aB) being associated with a corresponding light-detecting element (22) in the array of light-detecting elements (22), (paragraph [0079]), wherein a size (width) in a lateral direction of a transparent area (aR) among the plurality of transparent areas (aR, aG, aB) is dependent on the corresponding light-detecting element (22) with which the transparent area (aR) is associated, wherein the sizes (widths) of at least two 
5.    	As to claim 2, Yamada discloses (fig. 2) the imaging sensor (20) wherein the sizes (different widths) of each of the plurality of transparent areas (aR, aG, aB) are dependent on a sensitivity of the corresponding light-detecting element (22) to the respective interval of wavelengths (red, green, blue wavelengths) detected by the light-detecting element (22), (paragraphs [0073]-[0074], [0077]).
6.    	As to claim 3, Yamada discloses (fig. 2) the imaging sensor (20) wherein a first light detecting element (22) having a smallest sensitivity (red light) for the respective interval 
of wavelengths (red, green, blue wavelengths) is used for defining a maximum size (700 nm) of the transparent area (aR) of the pattern (38a), and wherein the transparent areas (aG, aB) of other light-detecting elements (22) are smaller (620 nm, 540nm) than the maximum size (700 nm) and designed in relation to an imaging parameter (red, green, blue light) for the first light detecting element (22), (paragraph [0077]).
7.    	As to claim 4, Yamada discloses (fig. 2) the imaging sensor (20) wherein the
pattern (38a, 38b, 38c) comprises blocking areas (36) between the transparent areas (aR, aG, aB), wherein a blocking area (36) at least partially overlaps a light-detecting element (22) so as to limit a portion of the light-detecting element (22) which will receive light (red, green, blue light) through the pattern (38a, 38b, 38c), (paragraphs [0074], [0077], [0079]).
8.    	As to claim 5, Yamada discloses (fig. 19) the imaging sensor (20) wherein the blocking areas (36) of the pattern (38a, 38b, 38c) are interconnected and the pattern (38a, 38b, 38c) further defines separate transparent areas (aR, aG, aB) separated by portions of the blocking areas (36), wherein each separate transparent area (aR, aG, aB) is arranged on the corresponding lightdetecting element (22), (paragraphs [0073]-[0074], [0079]).
9.    	As to claim 6, Yamada discloses (fig. 2) the imaging sensor (20) wherein the transparent areas (aR, aG, aB) of the pattern (38a, 38b, 38c) are interconnected and the pattern (38a, 38b, 38c) further defines separate blocking areas (36) separated by portions of the transparent areas (aR, aG, aB), wherein each separate blocking area (36) is arranged on the corresponding light-detecting element (22), (paragraphs [0074], [0079]).
10.    	As to claim 7, Yamada discloses (fig. 2) the imaging sensor (20) wherein the blocking areas (36) are formed of a material (metal, tungsten) which is opaque to wavelengths of light (red, green, blue wavelengths) over a total range of wavelengths spanning the wavelength intervals (red, green, blue wavelengths) of the array of light-detecting elements (22), (paragraphs [0073]-[0074]).
11. 	As to claim 9, Yamada discloses (fig. 20) the imaging sensor (20) wherein the filter (39) comprises Fabry-Perot optical filters (R, G, B filters) being selective to a narrow wavelength interval (red, green, blue wavelengths), wherein a Fabry-Perot optical filter (R, G, B filters) is arranged on each of the light-detecting elements (22), (paragraphs [0073]-[0074]).
12.     	As to claim 10, Yamada discloses (fig. 20) the imaging sensor (20) wherein the filter (39) defines a large number of different wavelength intervals (red, green, blue wavelengths), such as at least four (color filter array) to be detected by the light-detecting elements (22), (paragraph [0080]).
13    	As to claim 11, Yamada discloses (fig. 14) the imaging sensor (91) wherein the imaging sensor (91) is arranged for backside illumination (light), (paragraphs [0109]-[0114]).
14.    	As to claim 12, Yamada discloses (fig. 2) the imaging sensor (20) wherein the pattern (38a, 38b, 38c) defines a blocking area (36) corresponding to each light-detecting element (22), and wherein the blocking area (36) is arranged to block light rays (red, green, blue light) incident on the light-detecting element (22) at smallest angles in relation to a normal to the light-detecting element (22) and wherein a size (width) of the blocking area (36) is dependent of the corresponding light-detecting element (22) with which the blocking area (36) is associated, (paragraphs [0073]-[0074], [0079]).
15.    	As to claim 13, Yamada discloses (fig. 14) a system (camera system) for imaging, comprising: an optical system (90) for forming an image (image) onto an image plane (91); and an imaging sensor (91), the imaging sensor (91) arranged in the image plane to acquire an image (image) of an object, (paragraphs [0108]-[0114]).
16.    	As to claim 14, Yamada discloses (fig. 14) the system (camera system) wherein the sizes (widths) of the transparent areas (openings) of the imaging sensor (91) are designed in relation to a spectral profile (image) of an illumination source (light), (paragraphs [0108]-[0116]).
17.    	As to claim 15, Yamada discloses (fig. 14) use of an imaging sensor (91) for acquiring an image (image) having a constant imaging parameter over a range of wavelengths (red, green, blue wavelengths) spanning the wavelength intervals (red, green, blue wavelengths) of the light detecting elements (22), (paragraphs [0109]-[0116]).
18.    	As to claim 16, Yamada discloses (fig. 14) a system (camera system) for imaging (imaging), comprising: an optical system (90) for forming an image (image) onto an image plane (light received across solid state imaging device 91); and an imaging sensor (91), the imaging sensor (91) arranged in the image plane (light received across solid state imaging device 91) to acquire an image (image) of an object (image light reflected from object), (paragraphs [0108]-[0116]).
19.    	As to claim 17, Yamada discloses (fig. 14) a system for imaging, comprising: an optical system for forming an image onto an image plane (light formed across solid state imaging device 91); and an imaging sensor (91), the imaging sensor (91) arranged in the image plane (light received across solid state imaging device 91) to acquire an image (image) of an object (image light reflected from object), (paragraphs [0108]-[0116]).
20.    	As to claim 18, Yamada discloses (fig. 14) a system (camera system) for imaging (imaging), comprising: an optical system (90) for forming an image (image) onto an image plane (light received across solid state imaging device 91); and an imaging sensor (91), the imaging sensor (91) arranged in the image plane (light received across solid state imaging device 91) to acquire an image (image) of an object (image light reflected from object), (paragraphs [0108]-[0116]).
21.    	As to claim 19, Yamada discloses (fig. 2) the imaging sensor (22) wherein the pattern (38a, 38b, 38c) defines varying sizes (different widths) of the plurality of transparent areas (aR, aG, aB), (paragraphs [0073]-[0074], [0079]).
22.    	As to claim 20, Yamada discloses (fig. 14) a system (camera system) for imaging (imaging), comprising: an optical system (90) for forming an image (image) onto an image plane (light received across solid state imaging device 91); and an imaging sensor (91), the imaging sensor (91) arranged in the image plane (light received across solid state image device 91) to acquire an image (image) of an object (image light reflected from object), (paragraphs [0109]-[0116]).
Response to Arguments

23. 	Applicant’s arguments, see Remarks, filed 02/18/2021, with respect to the rejections of claims 1-20 have been fully considered and are persuasive. However, upon further consideration, a new grounds of rejection is made. Claim 8 cancelled.
Conclusion

24. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON J WILLIAMS/Examiner, Art Unit 2878

/QUE TAN LE/Primary Examiner, Art Unit 2878